DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-18 of U.S. Application 16/943,222 filed on September 30, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1-16 have been entered.
Claim 18 has been added.


Rejections under USC 102 and 103
“Applicant's arguments filed on 09/30/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a method of monitoring power consumption and/or power outage, 

Claims 2-8, 10-15, and 18 are also allowed as they depend on allowed claim 1.

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a method of monitoring power consumption and/or power outage, comprising: wherein the printed circuit board is part of a lug assembly, wherein the lug assembly comprises: a housing residing adjacent the tenant main circuit breaker and having an interior compartment and an outer wall, the outer wall comprising at least one cable channel, wherein the printed circuit board is held in the housing; at least one lug held in the interior compartment of the housing adapted to attach to a power cable, the lug having an open channel aligned with the cable channel in the outer wall of the housing; at least one ground connector coupled to the printed circuit board; at least one contact connector coupled to the printed circuit board, spaced apart from the at least one ground connector; and a cover attached to the housing, wherein a top edge of the printed circuit board is coupled to an inner surface of the cover, and wherein the printed circuit board is orthogonal to a primary body of the cover, wherein the power usage monitoring circuit of the printed circuit board couples to the at least one contact connector, and wherein the electronically transmitting is carried out by a wireless transceiver of the circuit in combination with the other limitations of the claim. 

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a method of monitoring power consumption and/or power outage, comprising: wherein the printed circuit board has a perimeter having a width dimension and a height dimension, wherein the perimeter comprises opposing sides across the width dimension with one side being shorter and the other side being longer than the other in the height dimension, wherein a lug assembly comprises a curvilinear ground connector that extends laterally outward from the printed circuit board, and wherein the lug assembly further comprises a first contact connector and a second contact connector that are curvilinear and are spaced apart from the ground connector in combination with the other limitations of the claim.

Claim 17 is also objected to as it depends on claim 16. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868